CITY OF SUNRISE, Appellant,
v.
JOSE A. ZAVALA and JESSIKA PEREZ, IN RE: FORFEITURE OF $20,000 U.S. CURRENCY; 2001 INFINITI 135, VIN NO. JNKCA31A31T014119; 1970 FORD MUSTANG, VIN NO. OFO5M127289; ONE (1) COLT MKIV SERIES 80, SERIAL NO. SF11169E; ONE (1) SENTRY SAFE; CERTAIN TELEVISION AND STEREO EQUIPMENT, AND ASSORTED JEWELRY, Appellees.
No. 4D09-1984.
District Court of Appeal of Florida, Fourth District.
May 5, 2010.
Laura K. Wendell, Douglas R. Gonzales, Carla M. Barrow and Joanna G. Doerfel of Weiss Serota Helfman Pastoriza Cole & Boniske, P.L., Fort Lauderdale and Miami, for appellant.
Hilliard E. Moldof, Fort Lauderdale, for appellee Jose A. Zavala.
PER CURIAM.
Affirmed.
FARMER, HAZOURI and DAMOORGIAN, JJ., concur.
Not final until disposition of timely filed motion for rehearing.